ACCEPTED
                                                                                                                   05-15-01199-CV
                                                                                                        FIFTH COURT OF APPEALS
                                                                                                                   DALLAS, TEXAS
                                                                                                             10/19/2015 4:42:00 PM
                                                                                                                        LISA MATZ
                                                                                                                            CLERK
                                        FIFTH DISTRICT COURT OF APPEAL

                                         DOCKETING STATEMENT
                                                                                         FILED IN
                                                                                 5th COURT OF APPEALS
                                                                                      DALLAS, TEXAS
             FAILURE TO RETURN STATEMENT MAY RESULT IN SANCTIONS
                                                                                 10/19/2015 4:42:00 PM
       The Court requires the following information in order to facilitate disposition ofLISA
                                                                                         the case.
                                                                                              MATZ
                               This form is also available at www.5dca.org                 Clerk
APPELLANT/PETITIONER: If this case involves an original writ, is an appeal of a non-final order or
is a case involving child custody, this docketing statement must be completed and returned
within five days. In all other cases, the appellant /petitioner must file the docketing statement within 10
days from the date of the acknowledgment of the notice of appeal.

APPELLEE/RESPONDENT: Is not required to file a docketing statement unless there are amendments,
corrections or additions to the docketing statement filed by the appellant/petitioner.
Appellee's/respondent's docketing statement, if necessary, is due within 5 days from service of the
appellant's/petitioner's docketing statement.


       PLEASE PROVIDE THE FOLLOWING INFORMATION:
DOCKETING STATEMENT OF: (CHECK ONE)                                   !8JAPPELLANT/PETITIONER
                                                                      DAPPELLEE/RESPONDENT

1. STYLE OF CASE                                        DCA CASE                   LOWER COURT
    In re David J. Swearingen, Relator                  NUMBER                     CASE NUMBER


                                                     05-15-01199-CV       429-00454-2014

2a. COUNSEL FOR APPELLANT/PETITIONER (If party is not represented by counsel.
party should so indicate and provide accurate mailing address and phone number).
        W. Todd Albin                                                                    00795214
Name                                                                        Bar Number                     _
Address Granite Park III, 5601 Granite Parkway, Suite 400, Plano, Texas 75024

Attorney ForDavid J. Swearingen PhoneNumber214-423-5100                     FaxNumber 214-423-5111


2b. APPELLEE'S/RESPONDENT'S TRIAL COUNSEL AND/OR APPELLATE COUNSEL
(IF KNOWN)
Name_T_h_e_H_o_no_r_a_bl_e_J_ill_W_i_lIi_s                                  Bar Number                    _

            Collin County Courthouse, 2100 Bloomdale Road, Suite 10014, McKinney, Texas 75071
Add ress,                                                                                                  _

Attorney For                                 PhoneNumber 972-547-5720       FaxNumber                     _




                                                           1
                                                                                                    rev. 0611
3. PARTIES: List names of all persons or entities who are parties in this matter and their
lawyers. Designate whether appellant, petitioner, appellee, respondent or lawyer, specifying
the party represented.
The Relator is David J. Swearingen, represented by W. Todd Albin.
Respondent is the Honorable Jill Willis of the 429th judicial District Court in Collin County, Texas.
The real party in interest is William J. Swearingen II, represented by Gene Hamm.
4. JUDGES BELOW: List the name of all judges, deputy commissioners and hearing
officers/examiners who were involved in this action below. Specify the judge who entered
the order appealed.
The Honorable Jill Willis was involved in this action and entered the order that is subject to this appeal.


5. JURISDICTION: State the basis for this court's jurisdiction, including the following:
(1) the appellate rule providing jurisdiction claimed,_T.:..ex.:....:..R.:.:....:..A.:....:pp~._P_._2.:..8._3_. _
(2) the date of filing in the lower tribunal of the order appealed October 2, 2015                               ,
(3) if this is an appeal from a final order, the date of the return of verdict in a jury action
N/A                     , the service date of any motion tolling rendition of the final order under
Fla. R. App. P. 9.020(h) N/A                     and the date of entry of the order deciding such
motion N/A                      . (A certified copy of such motion shall be attached or for
eDCA users such motion shall be filed through eDCA.)

6. PENDING MATTERS IN LOWER TRIBUNAL: Are there any matters, including counts of
claims or counterclaims, still pending in the lower tribunal? If yes, please explain exactly
what remains pending.
 Because this is a Petition for Review of an Interlocutory Order, there are still pending claims and counterclaims in
the underlying trial court.


7. SIMILAR ISSUES:        List by this Court's style and case number any cases that are
pending that involve an issue similar to the issue(s) in this case. A Notice of Related Cases
should be filed in each related case.
None.


If you become aware of any such case during the pendency of this appeal, you have a
continuing duty to inform the Court promptly.

                                           Certificate of Service

      I certify that a copy hereof has been furnished by mail                                   this 19th      day
                                                          mail / hand delivery
of October                                                                                        ,20~, to:
all parties or the attorney for such party in accordance with Tex. R. App. P. 9.5 and 28.3(h)




                                                              Attorney/PartY (Signature)

                                                               W. Todd Albin
                                                              (Print Name)

                                                        2
                                                                                                            rev.   0611